 

Exhibit 10.1

 



CCO HOLDINGS, LLC

CCO HOLDINGS CAPITAL CORP.

 

4.750% SENIOR NOTES DUE 2030

 

EXCHANGE AND REGISTRATION RIGHTS AGREEMENT

 

October 1, 2019

BofA Securities, Inc.

As representative (“Representative”) of the Purchasers

 

c/o BofA Securities, Inc.

One Bryant Park

New York, New York 10036

 

Ladies and Gentlemen:

 

CCO Holdings, LLC, a Delaware limited liability company (the “Company”), and CCO
Holdings Capital Corp., a Delaware corporation (together with the Company, the
“Issuers”), propose, subject to the terms and conditions stated herein, to issue
and sell to the Purchasers (as defined herein) upon the terms set forth in the
Purchase Agreement (as defined herein) $1,350,000,000 aggregate principal amount
of their 4.750% Senior Notes due 2030 (the “Notes”) on October 1, 2019. In
satisfaction of a condition to the obligations of the Purchasers under the
Purchase Agreement, the Issuers agree with the Purchasers for the benefit of
holders (as defined herein) from time to time of the Registrable Securities (as
defined herein) as follows:

 

SECTION 1.           Certain Definitions. For purposes of this Exchange and
Registration Rights Agreement, the following terms shall have the following
respective meanings:

 

“Agreement” shall mean this Exchange and Registration Rights Agreement.

 

“Base Indenture” shall mean the Indenture, dated as of May 23, 2019, among the
Issuers and the Trustee.

 

“Base Interest” shall mean the interest that would otherwise accrue on the Notes
under the terms thereof and the Indenture, without giving effect to the
provisions of this Agreement.

 

“broker-dealer” shall mean any broker or dealer registered with the Commission
under the Exchange Act.

 

“CCH II” means CCH II, LLC, a Delaware limited liability company.

 

“Charter” shall mean Charter Communications Inc., a Delaware corporation.

 

“Charter Holdings” shall mean Charter Communications Holdings, LLC, a Delaware
limited liability company.

 



 

 

 

“Closing Date” shall mean October 1, 2019.

 

“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

 

“Company” shall have the meaning assigned thereto in the introductory paragraph
hereto.

 

“Conduct Rules” shall have the meaning assigned thereto in Section 3(e)(xix)
hereof.

 

“Effective Time,” in the case of (i) an Exchange Offer Registration, shall mean
the time and date as of which the Commission declares the Exchange Offer
Registration Statement effective or as of which the Exchange Offer Registration
Statement otherwise becomes effective and (ii) a Shelf Registration, shall mean
the time and date as of which the Commission declares the Shelf Registration
Statement effective or as of which the Shelf Registration Statement otherwise
becomes effective.

 

“Electing Holder” shall mean any holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Issuers in
accordance with Section 3(e)(ii) or 3(e)(iii) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, or any successor
thereto, and the rules, regulations and forms promulgated thereunder, all as the
same shall be amended from time to time.

 

“Exchange Date” shall have the meaning assigned thereto in Section 2(a) hereof.

 

“Exchange Notes” shall mean the senior notes issued by the Issuers under the
Indenture substantially identical in all material respects to the Notes (and
entitled to the benefits of the Indenture which shall be qualified under the
Trust Indenture Act), except that they have been registered pursuant to an
effective registration statement under the Securities Act and do not contain
provisions for the additional interest contemplated in Section 2(c) hereof, to
be issued to holders in exchange for Registrable Securities.

 

“Exchange Offer” shall have the meaning assigned thereto in Section 2(a) hereof.

 

“Exchange Offer Registration” shall have the meaning assigned thereto in
Section 3(c) hereof.

 

“Exchange Offer Registration Statement” shall have the meaning assigned thereto
in Section 2(a) hereof.

 

“Exchanging Dealer” shall have the meaning assigned thereto in Section 6(a)
hereof.

 

“FINRA” shall have the meaning assigned thereto in Section 3(e)(xix) hereof.

 



-2-

 

 

“holder” shall mean, unless the context otherwise indicates, each of the
Purchasers and other persons who acquire Registrable Securities from time to
time (including, without limitation, any successors or assigns), in each case
for so long as such person is a registered holder of any Registrable Securities.

 

“Indenture” shall mean the Base Indenture, as supplemented by the Second
Supplemental Indenture (as defined below), as the same shall be amended or
supplemented from time to time.

 

“Issuers” shall have the meaning assigned thereto in the introductory paragraph
hereto.

 

“Losses” shall have the meaning assigned thereto in Section 6(d) hereof.

 

“Notes” shall have the meaning assigned thereto in the introductory paragraph
hereto and shall include any Notes issued in exchange therefor or in lieu
thereof pursuant to the Indenture.

 

“Notice and Questionnaire” shall mean a Notice of Registration Statement and
Selling Securityholder Questionnaire substantially in the form of Exhibit A
hereto.

 

“Parent Companies” shall mean, collectively, (i) Charter, (ii) Charter Holdings,
(iii) Charter Communications Holding Company, LLC, a Delaware limited liability
company, and (iv) CCH II.

 

“person” shall mean a corporation, association, partnership, organization,
limited liability company, business, individual, government or political
subdivision thereof or governmental agency.

 

“Purchase Agreement” shall mean the Purchase Agreement, dated September 17,
2019, among the Representative and the Issuers, relating to the Notes.

 

“Purchasers” shall mean the Purchasers named in Schedule I to the Purchase
Agreement.

 

“Registrable Securities” shall mean the Notes (and to the extent set forth in
clause (i) of this definition and in Section 2(d) hereof, certain Exchange
Notes); provided, however, that a Note or Exchange Note shall cease to be a
Registrable Security when (i) in the circumstances contemplated by Section 2(a)
hereof, such Note has been exchanged for an Exchange Note in an Exchange Offer
as contemplated in Section 2(a) hereof (provided that any Exchange Note that,
pursuant to the penultimate sentence of Section 2(a), is included in a
prospectus for use in connection with resales by broker-dealers shall be deemed
to be a Registrable Security with respect to Sections 5, 6 and 9 hereof until
resale of such Registrable Security has been effected within the 180-day period
referred to in Section 2(a)(y)); (ii) in the circumstances contemplated by
Section 2(b) hereof, a Shelf Registration Statement registering such Note or
Exchange Note under the Securities Act has been declared or becomes effective
and such Note or Exchange Note has been sold or otherwise transferred by the
holder thereof pursuant to and in a manner contemplated by such effective Shelf
Registration Statement; (iii) such Note or Exchange Note is sold pursuant to
Rule 144 under circumstances in which any legend borne by such Note or Exchange
Note relating to restrictions on transferability thereof, under the Securities
Act or otherwise, is removed by the Issuers pursuant to the Indenture; (iv) such
Note or Exchange Note is eligible to be sold pursuant to Rule 144 by a Person
that is not an “affiliate” (within the meaning of Rule 405); or (v) such Note or
Exchange Note shall cease to be outstanding.

 



-3-

 

 

“Registration Default” shall have the meaning assigned thereto in Section 2(c)
hereof.

 

“Registration Default Period” shall have the meaning assigned thereto in
Section 2(c) thereof.

 

“Registration Expenses” shall have the meaning assigned thereto in Section 4
hereof.

 

“Representative” shall have the meaning assigned thereto in the addressee block
hereto.

 

“Resale Period” shall have the meaning assigned thereto in Section 2(a) hereof.

 

“Restricted Holder” shall mean (i) a holder that is an affiliate of the Issuers
within the meaning of Rule 405, (ii) a holder who acquires Exchange Notes
outside the ordinary course of such holder’s business, (iii) a holder who has
arrangements or understandings with any person to participate in the Exchange
Offer for the purpose of distributing Exchange Notes and (iv) a holder that is a
broker-dealer, but only with respect to Exchange Notes received by such
broker-dealer pursuant to an Exchange Offer in exchange for Registrable
Securities acquired by the broker-dealer directly from the Issuers.

 

“Rule 144,” “Rule 405” and “Rule 415” shall mean, in each case, such rule
promulgated under the Securities Act (or any successor provision), as the same
shall be amended from time to time.

 

“Second Supplemental Indenture” shall mean the second supplemental indenture to
the Base Indenture, dated as of October 1, 2019, by and among the Issuers and
the Trustee, relating to the Notes.

 

“Securities Act” shall mean the Securities Act of 1933, or any successor
thereto, and the rules, regulations and forms promulgated thereunder, all as the
same shall be amended from time to time.

 

“Shelf Filing Deadline” shall have the meaning assigned thereto in Section 2(b)
hereof.

 

“Shelf Registration” shall have the meaning assigned thereto in Section 2(b)
hereof.

 

“Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b) hereof.

 



-4-

 

 

“Special Interest” shall have the meaning assigned thereto in Section 2(c)
hereof.

 

“Transfer Restricted Notes” shall have the meaning assigned thereto in Section
2(c) hereof.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
all as the same shall be amended from time to time.

 

“Trustee” shall mean The Bank of New York Mellon Trust Company, N.A., as trustee
under the Indenture.

 

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Agreement,
and the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision. Any reference herein to “Notes” or “Exchange Notes” refers
also to any guarantees thereof by any guarantors required to guarantee such
notes pursuant to the Indenture.

 

SECTION 2.          Registration Under the Securities Act.

 

(a)               Except as set forth in Section 2(b) below, the Issuers agree
to file under the Securities Act, as soon as practicable, a registration
statement relating to an offer to exchange (such registration statement, the
“Exchange Offer Registration Statement,” and such offer, the “Exchange Offer”)
any and all Registrable Securities for a like aggregate principal amount of
Exchange Notes. The Issuers agree to use their reasonable best efforts to cause
the Exchange Offer Registration Statement to become or be declared effective
under the Securities Act as soon as practicable after the Closing Date. The
Exchange Offer will be registered under the Securities Act on the appropriate
form and will comply with the Exchange Act. The Issuers further agree to use
their reasonable best efforts to complete the Exchange Offer not later than 450
days following the Closing Date (or if such 450th day is not a business day, the
next succeeding business day) (the “Exchange Date”) and to exchange Exchange
Notes for all Registrable Securities that have been properly tendered and not
withdrawn on or prior to the expiration of the Exchange Offer. The Issuers shall
keep the Exchange Offer open for a period of not less than the minimum period
required under applicable United States federal and state securities laws to
complete the Exchange Offer; provided, however, that in no event shall such
period be less than 20 business days after the date notice of the Exchange Offer
is mailed to holders. The Exchange Offer will be deemed to have been completed
only if the Exchange Notes received by holders, other than Restricted Holders,
in the Exchange Offer in exchange for Registrable Securities are, upon receipt,
transferable by each such holder without restriction under the Securities Act
and the Exchange Act and without material restrictions under the blue sky or
securities laws of a substantial majority of the States of the United States of
America. The Exchange Offer shall be deemed to have been completed upon the
earlier to occur of (i) the Issuers having exchanged the Exchange Notes for all
outstanding Registrable Securities pursuant to the Exchange Offer and (ii) the
Issuers having exchanged, pursuant to the Exchange Offer, Exchange Notes for all
Registrable Securities that have been properly tendered and not withdrawn before
the expiration of the Exchange Offer. The Issuers agree (x) to include in the
Exchange Offer Registration Statement a prospectus for use in any resales by any
holder of Exchange Notes that is a broker-dealer and identifies itself as such
by written notice to the Issuers prior to the effectiveness of the Exchange
Offer Registration Statement and (y) to keep such Exchange Offer Registration
Statement effective for a period (the “Resale Period”) beginning when Exchange
Notes are first issued in the Exchange Offer and ending upon the earlier of the
expiration of the 180th day after the Exchange Offer has been completed or such
time as such broker-dealers no longer own any Registrable Securities. With
respect to such Exchange Offer Registration Statement, such holders shall have
the benefit of the rights of indemnification and contribution set forth in
Sections 6(a), (c), (d) and (e) hereof.

 



-5-

 

 

(b)               If (i) on or prior to the time the Exchange Offer is completed
existing law or Commission policy or interpretations are changed such that the
Exchange Notes received by holders, other than Restricted Holders, in the
Exchange Offer in exchange for Registrable Securities are not or would not be,
upon receipt, transferable by each such holder without restriction under the
Securities Act, (ii) the Exchange Offer has not been completed by the Exchange
Date, (iii) any Purchaser so requests with respect to Registrable Securities
that are not eligible to be exchanged for Exchange Notes in the Exchange Offer
and that are held by it following the consummation of the Exchange Offer, or
(iv) the Exchange Offer is not available to any holder (other than a Purchaser)
which notifies the Issuers in writing, then, in each case, the Issuers shall, in
lieu of (or, in the case of clause (iii) or (iv), in addition to) conducting the
Exchange Offer contemplated by Section 2(a), file a “shelf” registration
statement in accordance with the remainder of this Section 2(b) below, under the
Securities Act with respect to the Notes that could not be exchanged for any
reason set forth in clauses (i) through (iv) above. The Issuers shall, on or
prior to 30 business days after the time such obligation to file arises, file a
“shelf” registration statement providing for the registration of, and the sale
on a continuous or delayed basis by the holders of, all the Registrable
Securities, pursuant to Rule 415 or any similar rule that may be adopted by the
Commission (such filing, the “Shelf Registration” and such registration
statement, the “Shelf Registration Statement”). The Issuers agree to use their
reasonable best efforts (x) to cause the Shelf Registration Statement to become
or be declared effective by the Commission on or prior to the later of 450 days
(or if such 450th day is not a business day, the next succeeding business day)
following the Closing Date and the 90th day (or if such 90th day is not a
business day, the next succeeding business day) after the date such filing
obligations arises (the “Shelf Filing Deadline”) and to keep such Shelf
Registration Statement continuously effective for a period ending on the earlier
of (i) the second anniversary of the Effective Time or (ii) such time as there
are no longer any Registrable Securities outstanding; provided, however, that no
holder (other than a Purchaser) shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement or to use the prospectus
forming a part thereof for resales of Registrable Securities unless such holder
is an Electing Holder, and (y) after the Effective Time of the Shelf
Registration Statement, promptly upon the request of any holder of Registrable
Securities that is not then an Electing Holder, to take any action reasonably
necessary to enable such holder to use the prospectus forming a part thereof for
resales of Registrable Securities, including, without limitation, any action
necessary to identify such holder as a selling securityholder in the Shelf
Registration Statement; provided, however, that nothing in this clause (y) shall
relieve any such holder of the obligation to return a completed and signed
Notice and Questionnaire to the Issuers in accordance with Section 3(e)(iii)
hereof. The Issuers further agree to supplement or make amendments to the Shelf
Registration Statement, as and when required by the rules, regulations or
instructions applicable to the registration form used by the Issuers for such
Shelf Registration Statement or by the Securities Act for shelf registration,
and the Issuers agree to furnish to each Electing Holder copies of any such
supplement or amendment prior to its being used or promptly following its filing
with the Commission.

 



-6-

 

 

(c)               In the event that (i) the Shelf Registration Statement has not
become effective or been declared effective by the Commission on or prior to the
Shelf Filing Deadline, (ii) the Exchange Offer has not been completed on or
prior to the Exchange Date, (iii) the Exchange Offer Registration Statement
required by Section 2(a) hereof is filed and becomes or is declared effective
but thereafter shall either be withdrawn by the Issuers or shall become subject
to an effective stop order issued pursuant to Section 8(d) of the Securities Act
suspending the effectiveness of such registration statement (except as
specifically permitted herein) without being succeeded immediately by an
additional registration statement filed and declared effective, in each case
prior to the completion of the Exchange Offer or (iv) the Shelf Registration
Statement required by Section 2(b) hereof is filed and becomes or is declared
effective but shall thereafter either be withdrawn by the Issuers or shall
become subject to an effective stop order issued pursuant to Section 8(d) of the
Securities Act suspending the effectiveness of such registration statement
(except as specifically permitted herein) without being succeeded immediately by
an additional registration statement filed and declared effective (each such
event referred to in clauses (i) through (iv), a “Registration Default” and each
period during which a Registration Default has occurred and is continuing, a
“Registration Default Period”), then, as liquidated damages for such
Registration Default, subject to the provisions of Section 9(b), special
interest (“Special Interest”), in addition to the Base Interest, shall accrue on
the aggregate principal amount of the outstanding Transfer Restricted Notes (as
defined below) affected by such Registration Default at a per annum rate of
0.25% for the first 90 days of the Registration Default Period and at a per
annum rate of 0.50% thereafter for the remaining portion of the Registration
Default Period, commencing on (A) the 90th day after the filing of such Shelf
Registration Statement was required, in the case of clause (i) above (but in no
event prior to the 450th day after the Closing Date), (B) the 450th day after
the Closing Date, in the case of clause (ii) above, (C) the day such Exchange
Offer Registration Statement ceases to be effective, in the case of clause (iii)
above and (D) the day such Shelf Registration Statement ceases to be effective,
in the case of clause (iv) above. Following the cure of all Registration
Defaults relating to particular Transfer Restricted Notes (which shall be the
Effective Time of the Shelf Registration Statement in the case of clause (i)
above, the date of the completion of the Exchange Offer, in the case of clause
(ii) above, the date that the Exchange Offer Registration Statement again
becomes effective, in the case of clause (iii) above, and the date that the
Shelf Registration Statement again becomes effective, in the case of clause (iv)
above), the interest rate borne by the relevant Transfer Restricted Notes will
be reduced to the original interest rate borne by such Transfer Restricted
Notes; provided, however, that, if after any such reduction in interest rate, a
different Registration Default occurs, the interest rate borne by the relevant
Transfer Restricted Notes shall again be increased pursuant to the foregoing
provisions. All accrued Special Interest shall be paid in cash by the Issuers on
each Interest Payment Date (as defined in the Indenture). For purposes of this
Agreement, “Transfer Restricted Notes” shall mean, with respect to any
Registration Default, any Notes or Exchange Notes which have not ceased being
Registrable Securities pursuant to the definition thereof in Section 1 of this
Agreement. Notwithstanding anything contained herein, Special Interest shall be
the sole and exclusive remedy with respect to a Registration Default.

 



-7-

 

 

(d)               If any Purchaser determines that it is not eligible to
participate in the Exchange Offer with respect to the exchange of Registrable
Securities constituting any portion of an unsold allotment, at the request of
such Purchaser, then, subject to any prohibitions or restrictions imposed by any
applicable law or regulations, the Issuers shall use their commercially
reasonable efforts to issue and deliver to such Purchaser, in exchange for such
Registrable Securities, a like principal amount of Exchange Notes. Such issuance
shall not be deemed to be part of the Exchange Offer. The Issuers shall use
their commercially reasonable efforts to cause the CUSIP Service Bureau to issue
the same CUSIP number for Exchange Notes described in this Section 2(d) as for
Exchange Notes issued pursuant to the Exchange Offer. Any such Exchange Notes
shall, at the time of issuance, and subject to the limitations set forth in
Section 1 hereof, constitute Registrable Securities for purposes of this
Agreement (other than Section 2(a) hereof).

 

(e)               The Issuers shall use their reasonable best efforts to take
all actions necessary or advisable to be taken by them to ensure that the
transactions contemplated herein are effected as so contemplated in Section 2(a)
or 2(b) hereof.

 

(f)                Any reference herein to a registration statement as of any
time shall be deemed to include any document incorporated, or deemed to be
incorporated, therein by reference as of such time and any reference herein to
any post-effective amendment to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time.

 

SECTION 3.          Registration Procedures. If the Issuers file a registration
statement pursuant to Section 2(a) or Section 2(b), the following provisions
shall apply:

 

(a)               At or before the Effective Time of the Exchange Offer or the
Shelf Registration, as the case may be, the Issuers shall cause the Indenture to
be qualified under the Trust Indenture Act of 1939.

 

(b)               In the event that such qualification would require the
appointment of a new trustee under the Indenture, the Issuers shall appoint a
new trustee thereunder pursuant to the applicable provisions of the Indenture.

 

(c)               In connection with the Issuers’ obligations with respect to
the registration of Exchange Notes as contemplated by Section 2(a) (the
“Exchange Offer Registration”), if applicable, the Issuers shall, as soon as
practicable (or as otherwise specified):

 

(i)               prepare and file with the Commission an Exchange Offer
Registration Statement on any form which may be utilized by the Issuers and
which shall permit the Exchange Offer and resales of Exchange Notes by
broker-dealers during the Resale Period to be effected as contemplated by
Section 2(a);

 

(ii)              as soon as practicable prepare and file with the Commission
such amendments and supplements to such Exchange Offer Registration Statement
and the prospectus included therein as may be necessary to effect and maintain
the effectiveness of such Exchange Offer Registration Statement for the periods
and purposes contemplated in Section 2(a) hereof and as may be required by the
applicable rules and regulations of the Commission and the instructions
applicable to the form of such Exchange Offer Registration Statement, and
promptly provide each broker-dealer holding Exchange Notes with such number of
copies of the prospectus included therein (as then amended or supplemented), in
conformity in all material respects with the requirements of the Securities Act
and the Trust Indenture Act, as such broker-dealer reasonably may request prior
to the expiration of the Resale Period, for use in connection with resales of
Exchange Notes;

 



-8-

 

 

(iii)            prepare and furnish to each such holder a reasonable number of
copies of a prospectus supplemented or amended so that, as thereafter delivered
to purchasers of such Exchange Notes during the Resale Period, such prospectus
conforms in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act and shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

 

(iv)            use their reasonable best efforts to obtain the withdrawal of
any order suspending the effectiveness of such Exchange Offer Registration
Statement or any post-effective amendment thereto as soon as practicable;

 

(v)             use their reasonable best efforts to (A) register or qualify the
Exchange Notes under the securities laws or blue sky laws of such jurisdictions
as are contemplated by Section 2(a) no later than the commencement of the
Exchange Offer, (B) keep such registrations or qualifications in effect and
comply with such laws so as to permit the continuance of offers, sales and
dealings therein in such jurisdictions until the expiration of the Resale Period
and (C) take any and all other actions as may be reasonably necessary or
advisable to enable each broker-dealer holding Exchange Notes to consummate the
disposition thereof in such jurisdictions; provided, however, that neither of
the Issuers shall be required for any such purpose to (1) qualify as a foreign
corporation or limited liability company, as the case may be, in any
jurisdiction wherein it would not otherwise be required to qualify but for the
requirements of this Section 3(c)(v), (2) consent to general service of process
in any such jurisdiction or (3) make any changes to its certificate of
incorporation or by-laws (or other organizational document) or any agreement
between it and holders of its ownership interests;

 

(vi)            use their reasonable best efforts to obtain the consent or
approval of each governmental agency or authority, whether federal, state or
local, which may be required to effect the Exchange Offer Registration, the
Exchange Offer and the offering and sale of Exchange Notes by broker-dealers
during the Resale Period;

 

(vii)           provide a CUSIP number for all Exchange Notes, not later than
the applicable Effective Time;

 

(viii)          comply with all applicable rules and regulations of the
Commission, and make generally available to their securityholders as soon as
practicable but no later than eighteen months after the effective date of such
Exchange Offer Registration Statement, an earnings statement of the Company and
its subsidiaries complying with Section 11(a) of the Securities Act (including,
at the option of the Company, Rule 158 thereunder);

 



-9-

 

 

(ix)             mail to each holder a copy of the prospectus forming part of
the Exchange Offer Registration Statement, together with an appropriate letter
of instruction and related documents;

 

(x)              utilize the services of a depositary for the Exchange Offer,
which may be the Trustee, any new trustee under the Indenture, or an affiliate
of any of them;

 

(xi)             permit holders to withdraw tendered Notes at any time prior to
the close of business, New York time, on the last business day on which the
Exchange Offer is open;

 

(xii)            prior to the Effective Time, provide a supplemental letter to
the Commission (i) stating that the Issuers are conducting the Exchange Offer in
reliance on the position of the Commission in Exxon Capital Holdings Corporation
(pub. avail. May 13, 1988), Morgan Stanley and Co., Inc. (pub. avail. June 5,
1991); and (ii) including a representation that the Issuers have not entered
into any arrangement or understanding with any person to distribute the Exchange
Notes to be received in the Exchange Offer and that, to the best of the Issuers’
information and belief, each holder participating in the Exchange Offer is
acquiring the Exchange Notes in the ordinary course of business and has no
arrangement or understanding with any person to participate in the distribution
of the Exchange Notes; and

 

(xiii)           provide the Representative, in advance of filing thereof with
the Commission, a draft of such Exchange Offer Registration Statement
substantially in the form to be filed with the Commission, each prospectus
included therein or filed with the Commission and each amendment or supplement
thereto (including any documents incorporated by reference therein after the
initial filing), and shall use their commercially reasonable efforts to reflect
in each such document, when so filed with the Commission, such comments as are
reasonably proposed.

 

(d)               As soon as practicable after the close of the Exchange Offer,
the Issuers shall:

 

(i)              accept for exchange all Registrable Securities tendered and not
validly withdrawn pursuant to the Exchange Offer;

 

(ii)             deliver to the Trustee for cancellation all Notes so accepted
for exchange; and

 

(iii)            cause the Trustee promptly to authenticate and deliver to each
holder a principal amount of Exchange Notes equal to the principal amount of the
Registrable Securities of such Holder so accepted for exchange.

 



-10-

 

 

(e)               In connection with the Issuers’ obligations with respect to
the Shelf Registration, if applicable, the Issuers shall, as soon as practicable
(or as otherwise specified):

 

(i)               prepare and file with the Commission within the time periods
specified in Section 2(b), a Shelf Registration Statement on any form which may
be utilized by the Issuers and which shall register all the Registrable
Securities for resale by the holders thereof in accordance with such method or
methods of disposition as may be specified by such of the holders as, from time
to time, may be Electing Holders and use their reasonable best efforts to cause
such Shelf Registration Statement to become or be declared effective within the
time periods specified in Section 2(b);

 

(ii)              not less than 30 calendar days prior to the Effective Time of
the Shelf Registration Statement, mail the Notice and Questionnaire to the
holders of Registrable Securities; no holder shall be entitled to be named as a
selling securityholder in the Shelf Registration Statement as of the Effective
Time, and no holder shall be entitled to use the prospectus forming a part
thereof for resales of Registrable Securities at any time, unless such holder
has returned a completed and signed Notice and Questionnaire to the Issuers by
the deadline for response set forth therein; provided, however, that holders of
Registrable Securities shall have at least 28 calendar days from the date on
which the Notice and Questionnaire is first mailed to such holders to return a
completed and signed Notice and Questionnaire to the Issuers;

 

(iii)             after the Effective Time of the Shelf Registration Statement,
upon the request of any holder of Registrable Securities that is not then an
Electing Holder, promptly send a Notice and Questionnaire to such holder;
provided that the Issuers shall not be required to take any action to name such
holder as a selling securityholder in the Shelf Registration Statement or to
enable such holder to use the prospectus forming a part thereof for resales of
Registrable Securities until such holder has returned a completed and signed
Notice and Questionnaire to the Issuers;

 

(iv)            as soon as practicable prepare and file with the Commission such
amendments and supplements to such Shelf Registration Statement and the
prospectus included therein as may be necessary to effect and maintain the
effectiveness of such Shelf Registration Statement for the period specified in
Section 2(b) and as may be required by the applicable rules and regulations of
the Commission and the instructions applicable to the form of such Shelf
Registration Statement, and furnish to the Electing Holders copies of any such
supplement or amendment simultaneously with or prior to its being used or filed
with the Commission;

 

(v)             comply with the provisions of the Securities Act with respect to
the disposition of all the Registrable Securities covered by such Shelf
Registration Statement in accordance with the intended methods of disposition by
the Electing Holders provided for in such Shelf Registration Statement;

 



-11-

 

 

(vi)            provide (A) the Electing Holders, (B) the underwriters (which
term, for purposes of this Agreement, shall include a person deemed to be an
underwriter within the meaning of Section 2(a)(11) of the Securities Act), if
any, thereof, (C) any sales or placement agent therefor, (D) counsel for any
such underwriter or agent, (E) not more than one counsel for all the Electing
Holders and (F) the Representative, in advance of filing thereof with the
Commission, a draft of such Shelf Registration Statement, each prospectus
included therein or filed with the Commission and each amendment or supplement
thereto (including any documents incorporated by reference therein after the
initial filing), in each case in substantially the form to be filed with the
Commission, and shall use their commercially reasonable efforts to reflect in
each such document, when so filed with the Commission, such comments as are
reasonably proposed;

 

(vii)           for a reasonable period prior to the filing of such Shelf
Registration Statement, and throughout the period specified in Section 2(b),
make available at reasonable times at each Issuer’s principal place of business,
or such other reasonable place for inspection by the persons referred to in
Section 3(e)(vi) who shall certify to the Issuers that they have a current
intention to sell the Registrable Securities pursuant to the Shelf Registration,
such financial and other relevant information and books and records of the
Issuers, each of their subsidiaries and, as relevant, Parent Companies, and
cause each of their officers, employees, counsel and independent certified
public accountants to supply all relevant information and to respond to such
inquiries, as shall be reasonably necessary, in the judgment of the respective
counsel referred to in such Section, to conduct a reasonable investigation
within the meaning of Section 11 of the Securities Act; provided, however, that
each such party shall be required to maintain in confidence and not to disclose
to any other person any information or records reasonably designated by the
Issuers as being confidential, until such time as (A) such information becomes a
matter of public record (whether by virtue of its inclusion in such registration
statement or otherwise, except as a result of a breach of this or any other
obligation of confidentiality to the Issuers), or (B) such person shall be
required so to disclose such information pursuant to a subpoena or order of any
court or other governmental agency or body having jurisdiction over the matter
(subject to the requirements of such order, and only after such person shall
have given the Issuers prompt prior written notice of such requirement), or (C)
such information is required to be set forth in such Shelf Registration
Statement or the prospectus included therein or in an amendment to such Shelf
Registration Statement or an amendment or supplement to such prospectus in order
that such Shelf Registration Statement, prospectus, amendment or supplement, as
the case may be, complies with applicable requirements of the federal securities
laws and the rules and regulations of the Commission and does not contain an
untrue statement of a material fact or omit to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, provided further,
however, that notwithstanding anything to the contrary in this clause (vii), any
such person (and each employee, representative, or other agent of such person)
may disclose to any and all persons, without limitation, the U.S. tax treatment
and any facts that may be relevant to the tax structure of the matters covered
by and relating to this Agreement (including opinions or other tax analysis that
are provided to such party relating to such tax treatment and tax structure);
provided, however, that no person (and no employee, representative, or other
agent of any person) shall disclose any other information that is not relevant
to understanding the tax treatment and tax structure of the matters covered by
and relating to this Agreement (including the identity of any party and any
information that could lead another to determine the identity of any party), or
any other information to the extent that such non-disclosure is reasonably
necessary in order to comply with applicable securities law;

 



-12-

 

 

(viii)          promptly notify each of the Representative, the Electing
Holders, any sales or placement agent therefor and any underwriter thereof
(which notification may be made through any managing underwriter that is a
representative of such underwriter for such purpose) and confirm such advice in
writing, (A) when such Shelf Registration Statement or the prospectus included
therein or any prospectus amendment or supplement or post-effective amendment
has been filed, and, with respect to such Shelf Registration Statement or any
post-effective amendment, when the same has become effective, (B) of any
comments by the Commission and by the blue sky or securities commissioner or
regulator of any state with respect thereto, or any request by the Commission
for amendments or supplements to such Shelf Registration Statement or prospectus
or for additional information, (C) of the issuance by the Commission of any stop
order suspending the effectiveness of such Shelf Registration Statement or the
initiation or, to the knowledge of the Issuers, threatening of any proceedings
for that purpose, (D) if at any time the representations and warranties of the
Issuers contemplated by Section 3(e)(xvii) or Section 5 hereof cease to be true
and correct in all material respects, (E) of the receipt by the Issuers of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or, to the
knowledge of the Issuers, threatening of any proceeding for such purpose, or (F)
if at any time when a prospectus is required to be delivered under the
Securities Act, that such Shelf Registration Statement, prospectus, prospectus
amendment or supplement or post-effective amendment does not conform in all
material respects to the applicable requirements of the Securities Act and the
Trust Indenture Act, or contains an untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing;

 

(ix)             use their reasonable best efforts to obtain the withdrawal of
any order suspending the effectiveness of such Shelf Registration Statement or
any post-effective amendment thereto as soon as practicable;

 

(x)              if requested by any managing underwriter or underwriters, any
placement or sales agent or any Electing Holder, promptly incorporate in a
prospectus supplement or post-effective amendment such information as is
required by the applicable rules and regulations of the Commission, and as such
managing underwriter or underwriters, such agent or such Electing Holder
specifies should be included therein relating to the terms of the sale of such
Registrable Securities, including, without limitation, information (i) with
respect to the principal amount of Registrable Securities being sold by such
Electing Holder or agent or to any underwriters, the name and description of
such Electing Holder, agent or underwriter, the offering price of such
Registrable Securities, and any discount, commission or other compensation
payable in respect thereof and the purchase price being paid therefor by such
underwriters and (ii) with respect to any other material terms of the offering
of the Registrable Securities to be sold by such Electing Holder or agent or to
such underwriters; and make all required filings of such prospectus supplement
or post-effective amendment upon notification of the matters to be incorporated
in such prospectus supplement or post-effective amendment;

 



-13-

 

 

(xi)             furnish to each Electing Holder, each placement or sales agent,
if any, therefor, each underwriter, if any, thereof and the respective counsel
referred to in Section 3(e)(vi) hereof an executed copy (or, in the case of an
Electing Holder, a conformed copy) of such Shelf Registration Statement, each
such amendment and supplement thereto (in each case including all exhibits
thereto (in the case of an Electing Holder of Registrable Securities, upon
request) and documents incorporated by reference therein) and such number of
copies of such Shelf Registration Statement (excluding exhibits thereto and
documents incorporated by reference therein unless specifically so requested by
such Electing Holder, agent or underwriter, as the case may be) and of the
prospectus included in such Shelf Registration Statement (including, without
limitation, each preliminary prospectus and any summary prospectus), in
conformity in all material respects with the applicable requirements of the
Securities Act and the Trust Indenture Act, and such other documents, as such
Electing Holder, agent, if any, and underwriter, if any, may reasonably request
in order to facilitate the offering and disposition of the Registrable
Securities owned by such Electing Holder, offered or sold by such agent or
underwritten by such underwriter and to permit such Electing Holder, agent and
underwriter to satisfy the prospectus delivery requirements of the Securities
Act; and the Issuers hereby consent to the use of such prospectus (including,
without limitation, such preliminary and summary prospectus) and any amendment
or supplement thereto by each such Electing Holder and by any such agent and
underwriter, in each case in the form most recently provided to such person by
the Issuers, in connection with the offering and sale of the Registrable
Securities covered by the prospectus (including, without limitation, such
preliminary and summary prospectus) or any supplement or amendment thereto;

 

(xii)            use their reasonable best efforts to (A) register or qualify
the Registrable Securities to be included in such Shelf Registration Statement
under such securities laws or blue sky laws of such jurisdictions as any
Electing Holder and each placement or sales agent, if any, therefor and
underwriter, if any, thereof shall reasonably request, (B) keep such
registrations or qualifications in effect and comply with such laws so as to
permit the continuance of offers, sales and dealings therein in such
jurisdictions during the period the Shelf Registration is required to remain
effective under Section 2(b) above and for so long as may be necessary to enable
any such Electing Holder, agent or underwriter to complete its distribution of
the Registrable Securities pursuant to such Shelf Registration Statement and (C)
take any and all other actions as may be reasonably necessary or advisable to
enable each such Electing Holder, agent, if any, and underwriter, if any, to
consummate the disposition in such jurisdictions of such Registrable Securities;
provided, however, that neither of the Issuers shall be required for any such
purpose to (1) qualify as a foreign corporation or limited liability company, as
the case may be, in any jurisdiction wherein it would not otherwise be required
to qualify but for the requirements of this Section 3(d)(xii), (2) consent to
general service of process in any such jurisdiction or (3) make any changes to
its certificate of incorporation or by-laws (or other organizational document)
or any agreement between it and holders of its ownership interests;

 



-14-

 

 

(xiii)           use their reasonable best efforts to obtain the consent or
approval of each governmental agency or authority, whether federal, state or
local, which may be required to effect the Shelf Registration or the offering or
sale in connection therewith or to enable the selling holder or holders to
offer, or to consummate the disposition of, their Registrable Securities;

 

(xiv)          unless any Registrable Securities shall be in book-entry only
form, cooperate with the Electing Holders and the managing underwriters, if any,
to facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold, which certificates, if so required by any
securities exchange upon which any Registrable Securities are listed, shall be
penned, lithographed or engraved, or produced by any combination of such
methods, on steel engraved borders, and which certificates shall not bear any
restrictive legends; and, in the case of an underwritten offering, enable such
Registrable Securities to be in such denominations and registered in such names
as the managing underwriters may request at least two business days prior to any
sale of the Registrable Securities;

 

(xv)            provide a CUSIP number for all Registrable Securities, not later
than the applicable Effective Time;

 

(xvi)           enter into one or more underwriting agreements, engagement
letters, agency agreements, “best efforts” underwriting agreements or similar
agreements, as appropriate, including customary provisions relating to
indemnification and contribution (but no less favorable than those set forth in
Section 6 with respect to all parties indemnified under Section 6), unless such
provisions are acceptable to Electing Holders of at least 50% in aggregate
principal amount of the Registrable Securities and any managing underwriters,
and take such other actions in connection therewith as any Electing Holders of
at least 20% in aggregate principal amount of the Registrable Securities at the
time outstanding shall request in order to expedite or facilitate the
disposition of such Registrable Securities;

 



-15-

 

 

(xvii)         whether or not an agreement of the type referred to in Section
3(e)(xvi) hereof is entered into, and whether or not any portion of the offering
contemplated by the Shelf Registration is an underwritten offering or is made
through a placement or sales agent or any other entity, (A) make such
representations and warranties to the Electing Holders and the placement or
sales agent, if any, therefor and the underwriters, if any, thereof in form,
substance and scope as are customarily made in connection with an offering of
debt securities pursuant to any appropriate agreement or to a registration
statement filed on the form applicable to the Shelf Registration; (B) obtain an
opinion of counsel to the Issuers in customary form, subject to customary
limitations, assumptions and exclusions, and covering such matters, of the type
customarily covered by such an opinion, as the managing underwriters, if any, or
as any Electing Holders of at least 20% in aggregate principal amount of the
Registrable Securities at the time outstanding may reasonably request, addressed
to such Electing Holder or Electing Holders and the placement or sales agent, if
any, therefor and the underwriters, if any, thereof and dated the date of the
Effective Time of such Shelf Registration Statement (and if such Shelf
Registration Statement contemplates an underwritten offering of a part or all of
the Registrable Securities, dated the date of the closing under the underwriting
agreement relating thereto) (it being agreed that the matters to be covered by
such opinion shall include the matters set forth in paragraphs (b) and (c) of
Section 8 of the Purchase Agreement to the extent applicable to an offering of
this type); (C) obtain a “cold comfort” letter or letters from the independent
certified public accountants of the Issuers addressed to the selling Electing
Holders, the placement or sales agent, if any, therefor or the underwriters, if
any, thereof, dated (i) the effective date of such Shelf Registration Statement
and (ii) the effective date of any prospectus supplement to the prospectus
included in such Shelf Registration Statement or post-effective amendment to
such Shelf Registration Statement which includes unaudited or audited financial
statements as of a date or for a period subsequent to that of the latest such
statements included in such prospectus (and, if such Shelf Registration
Statement contemplates an underwritten offering pursuant to any prospectus
supplement to the prospectus included in such Shelf Registration Statement or
post-effective amendment to such Shelf Registration Statement which includes
unaudited or audited financial statements as of a date or for a period
subsequent to that of the latest such statements included in such prospectus,
dated the date of the closing under the underwriting agreement relating
thereto), such letter or letters to be in customary form and covering such
matters of the type customarily covered by letters of such type; (D) deliver
such documents and certificates, including, without limitation, officers’
certificates, as may be reasonably requested by any Electing Holders of at least
20% in aggregate principal amount of the Registrable Securities at the time
outstanding or the placement or sales agent, if any, therefor and the managing
underwriters, if any, thereof to evidence the accuracy of the representations
and warranties made pursuant to clause (A) above or those contained in Section
5(a) hereof and the compliance with or satisfaction of any agreements or
conditions contained in the underwriting agreement or other similar agreement
entered into by the Issuers pursuant to Section 3(e)(xvi); and (E) undertake
such obligations relating to expense reimbursement, indemnification and
contribution as are provided in Section 6 hereof;

 

(xviii)        notify in writing each holder of Registrable Securities of any
proposal by the Issuers to amend or waive any provision of this Agreement
pursuant to Section 9(h) hereof and of any amendment or waiver effected pursuant
thereto, each of which notices shall contain the substance of the amendment or
waiver proposed or effected, as the case may be;

 



-16-

 

 

(xix)           in the event that any broker-dealer registered under the
Exchange Act shall underwrite any Registrable Securities or participate as a
member of an underwriting syndicate or selling group or “assist in the
distribution” (within the meaning of the Conduct Rules (the “Conduct Rules”) of
the Financial Industry Regulatory Authority, Inc. (“FINRA”) or any successor
thereto, as amended from time to time) thereof, whether as a holder of such
Registrable Securities or as an underwriter, a placement or sales agent or a
broker or dealer in respect thereof, or otherwise, assist such broker-dealer in
complying with the requirements of such Conduct Rules, including, without
limitation, by (A) if such Conduct Rules shall so require, engaging a “qualified
independent underwriter” (as defined in such Conduct Rules) to participate in
the preparation of the Shelf Registration Statement relating to such Registrable
Securities, to exercise usual standards of due diligence in respect thereto and,
if any portion of the offering contemplated by such Shelf Registration Statement
is an underwritten offering or is made through a placement or sales agent, to
recommend the yield of such Registrable Securities, (B) indemnifying any such
qualified independent underwriter to the extent of the indemnification of
underwriters provided in Section 6 hereof (or to such other customary extent as
may be requested by such underwriter), and (C) providing such information to
such broker-dealer as may be required in order for such broker-dealer to comply
with the requirements of the Conduct Rules; and

 

(xx)            comply with all applicable rules and regulations of the
Commission, and make generally available to its securityholders as soon as
practicable but in any event not later than eighteen months after the effective
date of such Shelf Registration Statement, an earnings statement of the Company
and its subsidiaries complying with Section 11(a) of the Securities Act
(including, at the option of the Company, Rule 158 thereunder).

 

(f)                In the event that the Issuers would be required, pursuant to
Section 3(e)(viii)(F) hereof, to notify the Electing Holders, the placement or
sales agent, if any, therefor and the managing underwriters, if any, thereof,
the Issuers shall prepare and furnish to each of the Electing Holders, to each
placement or sales agent, if any, and to each such underwriter, if any, a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to purchasers of Registrable Securities, such prospectus
conforms in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act, and shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing. Each Electing Holder agrees that upon
receipt of any notice from the Issuers pursuant to Section 3(e)(viii)(F) hereof,
such Electing Holder shall forthwith discontinue the disposition of Registrable
Securities pursuant to the Shelf Registration Statement applicable to such
Registrable Securities until such Electing Holder shall have received copies of
such amended or supplemented prospectus, and if so directed by the Issuers, such
Electing Holder shall deliver to the Issuers (at the Issuers’ expense) all
copies, other than permanent file copies, then in such Electing Holder’s
possession of the prospectus covering such Registrable Securities at the time of
receipt of such notice.

 



-17-

 

 

(g)               In the event of a Shelf Registration, in addition to the
information required to be provided by each Electing Holder in its Notice and
Questionnaire, the Issuers may require such Electing Holder to furnish to the
Issuers such additional information regarding such Electing Holder and such
Electing Holder’s intended method of distribution of Registrable Securities as
may be required in order to comply with the Securities Act. Each such Electing
Holder agrees to notify the Issuers as promptly as practicable of any inaccuracy
or change in information previously furnished by such Electing Holder to the
Issuers or of the occurrence of any event in either case as a result of which
any prospectus relating to such Shelf Registration contains or would contain an
untrue statement of a material fact regarding such Electing Holder or such
Electing Holder’s intended method of disposition of such Registrable Securities
or omits to state any material fact regarding such Electing Holder or such
Electing Holder’s intended method of disposition of such Registrable Securities
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, and promptly to furnish
to the Issuers any additional information required to correct and update any
previously furnished information or required so that such prospectus shall not
contain, with respect to such Electing Holder or the disposition of such
Registrable Securities, an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.

 

SECTION 4.           Registration Expenses. The Issuers agree, subject to the
last sentence of this Section 4, to bear and to pay or cause to be paid promptly
all expenses incident to the Issuers’ performance of or compliance with this
Agreement, including, without limitation, (a) all Commission and any FINRA
registration, filing and review fees and expenses including, without limitation,
fees and disbursements of counsel for the placement or sales agent or
underwriters in connection with such registration, filing and review, (b) all
fees and expenses in connection with the qualification of the Notes for offering
and sale under the securities laws and blue sky laws referred to in Section
3(e)(xii) hereof and determination of their eligibility for investment under the
laws of such jurisdictions as any managing underwriters or the Electing Holders
may designate, including, without limitation, any fees and disbursements of
counsel for the Electing Holders or underwriters in connection with such
qualification and determination, (c) all expenses relating to the preparation,
printing, production, distribution and reproduction of each registration
statement required to be filed hereunder, each prospectus included therein or
prepared for distribution pursuant hereto, each amendment or supplement to the
foregoing, the expenses of preparing the Notes for delivery and the expenses of
printing or producing any underwriting agreements, agreements among
underwriters, selling agreements and blue sky or legal investment memoranda and
all other documents in connection with the offering, sale or delivery of Notes
to be disposed of (including, without limitation, certificates representing the
Notes), (d) messenger, telephone and delivery expenses relating to the offering,
sale or delivery of Notes and the preparation of documents referred in clause
(c) above, (e) fees and expenses of the Trustee under the Indenture, any agent
of the Trustee and any reasonable fees and expenses for counsel for the Trustee
and of any collateral agent or custodian, (f) internal expenses (including,
without limitation, all salaries and expenses of each Issuer’s officers and
employees performing legal or accounting duties), (g) fees, disbursements and
expenses of counsel and independent certified public accountants of the Issuers
(including, without limitation, the expenses of any opinions or “cold comfort”
letters required by or incidental to such performance and compliance), (h)
reasonable fees, disbursements and expenses of one counsel for the Electing
Holders retained in connection with a Shelf Registration, as selected by the
Electing Holders of at least a majority in aggregate principal amount of the
Registrable Securities held by Electing Holders (which counsel shall be
reasonably satisfactory to the Issuers), (i) any fees charged by securities
rating services engaged by the Issuers for rating the Notes, and (j) reasonable
fees, expenses and disbursements of any other persons, including, without
limitation, special experts, retained by the Issuers in connection with such
registration (collectively, the “Registration Expenses”). To the extent that any
Registration Expenses are incurred, assumed or paid by any holder of Registrable
Securities or any placement or sales agent therefor or underwriter thereof, the
Issuers shall reimburse such person for the full amount of the Registration
Expenses so incurred, assumed or paid promptly after receipt of a request
therefor. Notwithstanding the foregoing, the holders of the Registrable
Securities being registered shall pay all agency fees and commissions and
underwriting discounts and commissions attributable to the sale of such
Registrable Securities and the fees and disbursements of any counsel or other
advisors or experts retained by such holders (severally or jointly), other than
the counsel and experts specifically referred to above.

 



-18-

 

 

SECTION 5.           Representations, Warranties and Covenants. Except with
respect to clauses (a) and (b) below, the Issuers represent and warrant to, and
agree with, each Purchaser and each of the holders from time to time of
Registrable Securities the information set forth in this Section 5.

 

With respect to clauses (a) and (b) below, the Issuers covenant that:

 

(a)               Each registration statement covering Registrable Securities
and each prospectus (including, without limitation, any preliminary or summary
prospectus) contained therein or furnished pursuant to Section 3(e) or Section
3(c) hereof and any further amendments or supplements to any such registration
statement or prospectus, when it becomes effective or is filed with the
Commission, as the case may be, and, in the case of an underwritten offering of
Registrable Securities, at the time of the closing under the underwriting
agreement relating thereto, will conform in all material respects to the
requirements of the Securities Act and the Trust Indenture Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and at all times subsequent to the Effective Time when a prospectus
would be required to be delivered under the Securities Act, other than from (i)
such time as a notice has been given to holders of Registrable Securities
pursuant to Section 3(e)(viii)(F) or Section 3(c)(iii) hereof until (ii) such
time as the Issuers furnish an amended or supplemented prospectus pursuant to
Section 3(f) or Section 3(c)(iii) hereof, each such registration statement, and
each prospectus (including, without limitation, any preliminary or summary
prospectus) contained therein or furnished pursuant to Section 3(e) or Section
3(c) hereof, as then amended or supplemented, will conform in all material
respects to the requirements of the Securities Act and the Trust Indenture Act
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing;
provided, however, that this covenant shall not apply to any statements or
omissions made in reliance upon and in conformity with information furnished in
writing to the Issuers by a holder of Registrable Securities expressly for use
therein.

 



-19-

 

 

(b)               Any documents incorporated by reference in any prospectus
referred to in Section 5(a) hereof, when they become or became effective or are
or were filed with the Commission, as the case may be, will conform or conformed
in all material respects to the requirements of the Securities Act or the
Exchange Act, as applicable, and none of such documents will contain or
contained an untrue statement of a material fact or will omit or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that this covenant shall
not apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Issuers by a holder of Registrable
Securities expressly for use therein.

 

(c)               This Agreement has been duly authorized, executed and
delivered by the Issuers.

 

SECTION 6.           Indemnification.

 

(a)               The Issuers, jointly and severally, agree to indemnify and
hold harmless each holder of Registrable Securities or Exchange Notes, as the
case may be, covered by any Exchange Offer Registration Statement or Shelf
Registration Statement (including each Purchaser and, with respect to any
prospectus delivery as contemplated in Section 3(c)(ii) or (iii) hereof, each
holder (which may include any Purchaser) that is a broker-dealer and elects to
exchange for Exchange Notes any Registrable Securities that it acquired for its
own account as a result of market-making activities or other trading activities
(but not directly from the Issuers or any affiliate of the Issuers) for Exchange
Notes) (each an “Exchanging Dealer”), the affiliates, directors, officers,
employees and agents of each such holder and each person who controls any such
holder within the meaning of either the Securities Act or the Exchange Act
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Securities Act, the
Exchange Act or other Federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the Exchange Offer
Registration Statement or Shelf Registration Statement as originally filed or in
any amendment thereof, or in any preliminary prospectus or the prospectus
included in any registration statement, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and agrees to reimburse
each such indemnified party, as incurred, for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Issuers will not be liable in any case to the extent that any such loss, claim,
damage or liability arises out of or is based upon any such untrue statement or
alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information furnished to the
Issuers by or on behalf of any such holder specifically for inclusion therein.
This indemnity agreement will be in addition to any liability which the Issuers
may otherwise have.

 



-20-

 

 

The Issuers, jointly and severally, also agree to indemnify or contribute as
provided in Section 6(d) to Losses of any underwriter of Registrable Securities
or Exchange Notes, as the case may be, registered under a Shelf Registration
Statement, their directors, officers, employees or agents and each person who
controls such underwriter within the meaning of either the Securities Act or the
Exchange Act, on substantially the same basis as that of the indemnification of
the Purchasers and the selling holders provided in this Section 6(a) and shall,
if requested by any holder, enter into an underwriting agreement reflecting such
agreement, as provided in Section 3(e)(xvi) hereof.

 

(b)               Each holder of Registrable Securities or Exchange Notes
covered by an Exchange Offer Registration Statement or Shelf Registration
Statement (including each Purchaser and, with respect to any prospectus delivery
as contemplated in Section 3(c)(ii) or Section 3(f)(iv) hereof, each Exchanging
Dealer) severally agrees to indemnify and hold harmless the Issuers, and each of
their affiliates, directors, employees, members, managers and agents and each
Person who controls the Issuers within the meaning of either the Securities Act
or the Exchange Act, to the same extent as the foregoing indemnity from the
Issuers to each such holder, but only with reference to written information
relating to such holder furnished to the Issuers by or on behalf of such holder
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement will be in addition to any liability which
any such holder may otherwise have.

 

(c)               Promptly after receipt by an indemnified party under this
Section 6 or notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 6, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party (i)
will not relieve it from liability under paragraph (a) or (b) above unless and
to the extent such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, except as
provided in the next sentence, after notice from the indemnifying party to such
indemnified party of its election to so assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. Notwithstanding the indemnifying party’s
rights in the prior sentence, the indemnified party shall have the right to
employ its own counsel (and one local counsel), and the indemnifying party shall
bear the reasonable fees, costs and expenses of such separate counsel if (i) the
use of counsel chosen by the indemnifying party to represent the indemnified
party would present such counsel with a conflict of interest; (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. No
indemnifying party shall, in connection with any one action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general circumstances or allegations, be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) for all indemnified parties. An indemnifying party shall not be liable
under this Section 6 to any indemnified party regarding any settlement or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent is consented to by such
indemnifying party, which consent shall not be unreasonably withheld.

 



-21-

 

 

(d)               In the event that the indemnity provided in paragraph (a) or
(b) of this Section 6 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, then each applicable indemnifying party agrees
to contribute to the aggregate losses, claims, damages and liabilities
(including, without limitation, legal or other expenses reasonably incurred in
connection with investigating or defending same) (collectively “Losses”) to
which such indemnifying party may be subject in such proportion as is
appropriate to reflect the relative benefits received by the indemnifying party
on the one hand and by the indemnified party on the other from the offering of
the Notes. If, however, the allocation provided by the immediately preceding
sentence is not permitted by applicable law or if the indemnified party failed
to give the notice required under subsection (c) above, then each indemnifying
party shall contribute to such amount paid or payable by such indemnified party
in such proportion as is appropriate to reflect not only such relative benefits
but also the relative fault of the indemnifying party on the one hand and the
indemnified party on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions in
respect thereof), as well as any other relevant equitable considerations.
Benefits received by the Issuers shall be deemed to be equal to the sum of (x)
the total net proceeds from the initial placement of the Notes (before deducting
expenses) reflected in the Purchase Agreement and (y) the total amount of
Special Interest which the Issuers were not required to pay as a result of
registering the securities covered by the Exchange Offer Registration Statement
or Shelf Registration Statement which resulted in such Losses. Benefits received
by the Purchasers shall be deemed to be equal to the total purchase discounts
and commissions as reflected in the Purchase Agreement, and benefits received by
any other holders shall be deemed to be equal to the proceeds received from the
sale of the Registrable Securities or Exchange Notes, as applicable. Benefits
received by any underwriter shall be deemed to be equal to the total
underwriting discounts and commissions, as set forth in the prospectus forming a
part of the Exchange Offer Registration Statement or Shelf Registration
Statement which resulted in such Losses. The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party on the
one hand or the indemnified party on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties agree that it would not be just and equitable
if contribution pursuant to this subsection (d) were determined by pro rata
allocation (even if the holders or any agents or underwriters or all of them
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this subsection (d). The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities (or actions in
respect thereof) referred to above in this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), no holder shall be
required to contribute any amount in excess of the amount by which the dollar
amount of the proceeds received by such holder from the sale of Registrable
Securities (after deducting any fees, discounts and commissions applicable
thereto) exceeds the amount of any damages which such holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission, and no underwriter shall be required to contribute any
amount in excess of the amount by which the total price of the Registrable
Securities underwritten by it and distributed to the public exceeds the amount
of any damages which such underwriter has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. The holders’ and any underwriters’ obligations in this subsection (d)
to contribute are several in proportion to the principal amount of Registrable
Securities registered or underwritten, as the case may be, by them, and not
joint. Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 6,
each person who controls any holder, agent or underwriter within the meaning of
either the Securities Act or the Exchange Act and each director, officer,
employee and agent of a holder, agent or underwriter shall have the same rights
to contribution as such holder, agent or underwriter, and each person who
controls the Issuers within the meaning of either the Securities Act or the
Exchange Act and each officer and director of the Issuers shall have the same
rights to contribution as the Issuers, subject in each case to the applicable
terms and conditions of this paragraph (d).

 



-22-

 

 

(e)               The provisions of this Section will remain in full force and
effect, regardless of any investigation made by or on behalf of any holder or
the Issuers or any of the officers, directors or controlling persons referred to
in this Section hereof, and will survive the sale by a holder of securities
covered by an Exchange Offer Registration Statement or Shelf Registration
Statement.

 

SECTION 7.           Underwritten Offerings.

 

(a)               Selection of Underwriters. If any of the Registrable
Securities covered by the Shelf Registration are to be sold pursuant to an
underwritten offering, the managing underwriter or underwriters thereof shall be
designated by Electing Holders holding at least a majority in aggregate
principal amount of the Registrable Securities to be included in such offering,
provided that such designated managing underwriter or underwriters is or are
reasonably acceptable to the Issuers.

 

(b)               Participation by Holders. Each holder of Registrable
Securities hereby agrees with each other such holder that no such holder may
participate in any underwritten offering hereunder unless such holder (i) agrees
to sell such holder’s Registrable Securities on the basis provided in any
underwriting arrangements with respect to such Registrable Securities approved
by the persons entitled hereunder to approve such arrangements and (ii)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.

 



-23-

 

 

(c)               Minimum Requirements. With respect to the Notes, the Issuers
shall not have any obligations with respect to any underwriters or underwritten
offering except a single underwritten offering of $270 million or more of
Registrable Securities.

 

SECTION 8.          Rule 144.

 

(a)               Each of the Issuers covenants to the holders of Registrable
Securities that to the extent it shall be required to do so under the Exchange
Act, it shall timely file the reports required to be filed by it under the
Exchange Act or the Securities Act (including, without limitation, the reports
under Section 13 and 15(d) of the Exchange Act referred to in subparagraph
(c)(1) of Rule 144), and shall take such further action as any holder of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitations of the exemption
provided by Rule 144, or any similar or successor rule or regulation hereafter
adopted by the Commission. Upon the request of any holder of Registrable
Securities in connection with that holder’s sale pursuant to Rule 144, the
Issuers shall deliver to such holder a written statement as to whether they have
complied with such requirements.

 

(b)               At any time while any of the Notes are “restricted securities”
within the meaning of Rule 144, if the Company is no longer subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, the Company
shall prepare and furnish to any Holder, any beneficial owner of the Notes and
any prospective purchaser of Notes designated by a Holder or a beneficial owner
of the Notes, promptly upon request, the information required pursuant to Rule
144A(d)(4) (or any successor thereto) under the Securities Act in connection
with the offer, sale or transfer of Notes.

 

SECTION 9.           Miscellaneous.

 

(a)               No Inconsistent Agreements. The Issuers represent, warrant,
covenant and agree that they have not granted, and shall not grant, registration
rights with respect to Registrable Securities or any other Notes which would be
inconsistent with the terms contained in this Agreement.

 

(b)               Specific Performance. Except with respect to a Registration
Default, the parties hereto acknowledge that there would be no adequate remedy
at law if the Issuers fail to perform any of their obligations hereunder and
that the Purchasers and the holders from time to time of the Registrable
Securities may be irreparably harmed by any such failure, and accordingly agree
that the Purchasers and such holders, in addition to any other remedy to which
they may be entitled at law or in equity, shall be entitled to compel specific
performance of the obligations of the Issuers under this Agreement in accordance
with the terms and conditions of this Agreement, in any court of the United
States or any State thereof having jurisdiction.

 



-24-

 

 

(c)               Notices. All notices, requests, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been duly given (i) when delivered by hand, if delivered personally or by
courier, (ii) when sent by facsimile (with written confirmation of receipt),
provided that a copy is mailed by registered or certified mail, return receipt
requested or (iii) three days after being deposited in the mail (registered or
certified mail, postage prepaid, return receipt requested) as follows: if to the
Issuers, c/o CCO Holdings, LLC, 400 Atlantic Street, Stamford, Connecticut
06901, Attention: General Counsel, Facsimile No.: (203) 564-1377 and if to a
holder, to the address of such holder set forth in the security register or
other records of the Issuers, or to such other address as the Issuers or any
such holder may have furnished to the other in writing in accordance herewith,
with a copy in like manner c/o BofA Securities, Inc., One Bryant Park, New York,
New York 10036, Attention: High Yield Legal Department, Facsimile No.: (212)
901-7897. Notices of change of address shall be effective only upon receipt.

 

(d)               Parties in Interest. All the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and the holders from time to time of the
Registrable Securities and the respective successors and assigns of the parties
hereto and such holders. In the event that any person shall acquire Registrable
Securities, in any manner, whether by gift, bequest, purchase, operation of law
or otherwise, such transferee shall, without any further writing or action of
any kind, be deemed a beneficiary hereof for all purposes and such Registrable
Securities shall be held subject to all the terms of this Agreement, and by
taking and holding such Registrable Securities such transferee shall be entitled
to receive the benefits, and be conclusively deemed to have agreed to be bound
by all the applicable terms and provisions, of this Agreement. If the Issuers
shall so request, any such successor, assign or transferee shall agree in
writing to acquire and hold the Registrable Securities subject to all the
applicable terms hereof.

 

(e)               Survival. The respective indemnities, agreements,
representations, warranties and each other provision set forth in this Agreement
or made pursuant hereto shall remain in full force and effect regardless of any
investigation (or statement as to the results thereof) made by or on behalf of
any holder of Registrable Securities, any director, officer or partner of such
holder, any agent or underwriter or any director, officer or partner thereof, or
any controlling person of any of the foregoing, and shall survive delivery of
and payment for the Registrable Securities pursuant to the Purchase Agreement
and the transfer and registration of Registrable Securities by such holder and
the consummation of an Exchange Offer.

 

(f)                GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(g)               Headings. The descriptive headings of the several Sections and
paragraphs of this Agreement are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement.

 



-25-

 

 

(h)               Entire Agreement; Amendments. This Agreement and the other
writings referred to herein (including, without limitation, the Indenture and
the form of Notes) or delivered pursuant hereto which form a part hereof contain
the entire understanding of the parties with respect to its subject matter. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to its subject matter. This Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only by a written
instrument duly executed by the Issuers and the holders of at least a majority
in aggregate principal amount of the Registrable Securities at the time
outstanding. Each holder of any Registrable Securities at the time or thereafter
outstanding shall be bound by any amendment or waiver effected pursuant to this
Section 9(h), whether or not any notice, writing or marking indicating such
amendment or waiver appears on such Registrable Securities or is delivered to
such holder.

 

(i)                Inspection. For so long as this Agreement shall be in effect,
this Agreement and a complete list of the names and addresses of all the holders
of Registrable Securities shall be made available for inspection and copying,
upon reasonable prior notice, on any business day during normal business hours
by any holder of Registrable Securities for proper purposes only (which shall
include any purpose related to the rights of the holders of Registrable
Securities under the Notes, the Indenture and this Agreement) at the offices of
the Issuers at the address thereof set forth in Section 9(c) above and at the
office of the Trustee under the Indenture.

 

(j)                Counterparts. This Agreement may be executed by the parties
in counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.

 

(k)               Severability. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired
or affected thereby, it being intended that all of the rights and privileges of
the parties shall be enforceable to the fullest extent permitted by law.

 

(l)                 Securities Held by the Issuers, etc. Whenever the consent or
approval of holders of a specified percentage of principal amount of Registrable
Securities or Exchange Notes is required hereunder, Registrable Securities or
Exchange Notes, as applicable, held by the Issuers or their affiliates (other
than subsequent holders of Registrable Securities or Exchange Notes if such
subsequent holders are deemed to be affiliates solely by reason of their
holdings of such Registrable Securities or Exchange Notes) shall not be counted
in determining whether such consent or approval was given by the holders of such
required percentage.

 

(m)              Additional Notes. Notwithstanding anything contained herein,
any registration statement and exchange offer herein contemplated may include
other securities issued by the Issuers and guaranteed by the applicable
guarantors, if any.

 

[Signature Pages Follow]

 

 

-26-

 



 

If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this Agreement and such acceptance hereof
shall constitute a binding agreement among the parties hereto. It is understood
that your acceptance of this Agreement on behalf of each of the Purchasers is
pursuant to the authority set forth in a form of agreement among Purchasers, the
form of which shall be submitted to the Issuers for examination upon request,
but without warranty on your part as to the authority of the signers thereof.

 

  Very truly yours,       CCO HOLDINGS, LLC, as an Issuer           By: /s/
Jessica M. Fischer     Name: Jessica M. Fischer     Title: Senior Vice President
- Finance and Corporate Treasurer

 

 

  CCOH HOLDINGS CAPITAL CORP., as an Issuer           By: /s/ Jessica M. Fischer
    Name: Jessica M. Fischer     Title: Senior Vice President - Finance and
Corporate Treasurer

 



Charter - Registration Rights Agreement



 





 

 

Accepted as of the date hereof:

 

Acting on behalf of itself and

the several Purchasers

 

By: BofA Securities, Inc.           By: /s/ Jonathan Miscimarra     Name:
Jonathan Miscimarra     Title: Director  

 



Charter - Registration Rights Agreement

 



 



 

EXHIBIT A

 

CCO HOLDINGS, LLC
CCO HOLDINGS CAPITAL CORP.

INSTRUCTION TO DTC PARTICIPANTS

(Date of Mailing)

URGENT — IMMEDIATE ATTENTION REQUESTED

DEADLINE FOR RESPONSE: [DATE]1

 

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the CCO Holdings, LLC (the “Company”) and
CCO Holdings Capital Corp. (together with the Company, the “Issuers”) 4.750%
Senior Notes due 2030 issued on October 1, 2019 (the “Notes”) are held.

 

The Issuers are in the process of registering the Notes under the Securities Act
of 1933, as amended, for resale by the beneficial owners thereof. In order to
have their Notes included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

 

It is important that beneficial owners of the Notes receive a copy of the
enclosed materials as soon as possible as their rights to have the Notes
included in the registration statement depend upon their returning the Notice
and Questionnaire by [Deadline For Response]. Please forward a copy of the
enclosed documents to each beneficial owner that holds interests in the Notes
through you. If you require more copies of the enclosed materials or have any
questions pertaining to this matter, please contact the Issuers c/o CCO
Holdings, LLC, 440 Atlantic Street, 10th Floor, Stamford, Connecticut 06901,
Attention: General Counsel.

 



 



 



1Not less than 28 calendar days from date of mailing.

 



A-1

 

 

CCO HOLDINGS, LLC
CCO HOLDINGS CAPITAL CORP.

Notice of Registration Statement
and
Selling Securityholder Questionnaire

(Date)

 

Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Exchange and Registration Rights Agreement”) among CCO Holdings, LLC (the
“Company”), CCO Holdings Capital Corp. (together with the Company, the
“Issuers”), and the Purchasers named therein. Pursuant to the Exchange and
Registration Rights Agreement, the Issuers have filed with the United States
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S-1 (the “Shelf Registration Statement”) for the registration and resale
under Rule 415 of the Securities Act of 1933, as amended (the “Securities Act”),
of the Issuers’ 4.750% Senior Notes due 2030 issued on October 1, 2019 (the
“Notes”). A copy of the Exchange and Registration Rights Agreement is attached
hereto. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Exchange and Registration Rights Agreement.

 

Each beneficial owner of Registrable Securities is entitled to have the
Registrable Securities beneficially owned by it included in the Shelf
Registration Statement. In order to have Registrable Securities included in the
Shelf Registration Statement, this Notice of Registration Statement and Selling
Securityholder Questionnaire (“Notice and Questionnaire”) must be completed,
executed and delivered to the Issuers’ counsel at the address set forth herein
for receipt ON OR BEFORE [Deadline for Response]. Beneficial owners of
Registrable Securities who do not complete, execute and return this Notice and
Questionnaire by such date (i) will not be named as selling securityholders in
the Shelf Registration Statement and (ii) may not use the Prospectus forming a
part thereof for resales of Registrable Securities.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related prospectus.

 



A-2

 

 

ELECTION

 

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Exchange and Registration Rights
Agreement, including, without limitation, Section 6 of the Exchange and
Registration Rights Agreement, as if the undersigned Selling Securityholder were
an original party thereto.

 

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Issuers
and the Trustee the Notice of Transfer Pursuant to Registration Statement set
forth in Exhibit B to the Exchange and Registration Rights Agreement.

 

The Selling Securityholder hereby provides the following information to the
Issuers and represents and warrants that such information is accurate and
complete:

 

QUESTIONNAIRE

 

(1)          (a)       Full Legal Name of Selling Securityholder:

 

(b)       Full Legal Name of Registered Holder (if not the same as in (a) above)
of Registrable Securities Listed in Item (3) below:

 

(c)       Full Legal Name of DTC Participant (if applicable and if not the same
as (b) above) Through Which Registrable Securities Listed in Item (3) below are
Held:

 

(2)           Address for Notices to Selling Securityholder:

                  Telephone:         Fax:           Contact Person:         

 

(3)

Beneficial Ownership of Notes:

 

Except as set forth below in this Item (3), the undersigned does not
beneficially own any Notes.

 

(a)Principal amount of Registrable Securities beneficially owned:    

 

  CUSIP No(s). of such Registrable Securities:  

 

(b)Principal amount of Notes other than Registrable Securities beneficially
owned:    

 

  CUSIP No(s). of such other Notes:  

 



A-3

 

 

(c)Principal amount of Registrable Securities which the undersigned wishes to be
included in the Shelf Registration Statement:    

 

  CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:    

 

(4)

Beneficial Ownership of Other Securities of the Issuers:

 

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Issuers other than the Notes listed above in Item (3).

 

State any exceptions here:

 

(5)

Relationships with the Issuers:

 

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Issuers (or their respective predecessors or affiliates) during the past three
years.

 

State any exceptions here:

 

(6)

Plan of Distribution:

 

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
underwriters, broker-dealers or agents. Such Registrable Securities may be sold
in one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices. Such sales may be effected in transactions (which may involve crosses or
block transactions) (i) on any national securities exchange or quotation service
on which the Registrable Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market, or (iv) through
the writing of options. In connection with sales of the Registrable Securities
or otherwise, the Selling Securityholder may enter into hedging transactions
with broker-dealers, which may in turn engage in short sales of the Registrable
Securities in the course of hedging the positions they assume. The Selling
Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such Registrable
Securities.

 

State any exceptions here:

 



A-4

 

 

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act including, without limitation, Regulation M.

 

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Issuers, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.

 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Issuers in connection with the preparation of the
Shelf Registration Statement and related Prospectus.

 

In accordance with the Selling Securityholder’s obligation under Section 3(e) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Issuers of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:

 

  (i) To the Issuers:          

 



  (ii) With a copy to:          



 

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Issuers’ counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Issuers and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above). This
Agreement shall be governed in all respects by the laws of the State of New York
without giving effect to any provisions relating to conflicts of laws.

 



A-5

 

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:             Selling Securityholder (Print/type full legal name of
beneficial owner of Registrable Securities)

 

 

By:       Name:   Title:

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE ISSUERS’ COUNSEL AT:

 



         

 



A-6

 

 

EXHIBIT B

 

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

 

CCO HOLDINGS, LLC
CCO HOLDINGS CAPITAL CORP.

440 Atlantic Street, 10th Floor

Stamford, Connecticut 06901

Attention: General Counsel


The Bank of New York Mellon Trust Company, N.A.
[Address]
Attention: Trust Officer

 

Re:CCO Holdings, LLC and CCO Holdings Capital Corp. (the “Issuers”) 4.750%
Senior Notes due 2030 issued on October 1, 2019 (the “Notes”)

 

Please be advised that ________________ has transferred $___________ aggregate
principal amount of the above-referenced Notes pursuant to an effective
Registration Statement on Form S-1 (File No. 333-____) filed by the Issuers.

 

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the prospectus
dated [date] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such prospectus opposite such
owner’s name.

 

Dated:         Very truly yours,           (Name)       By:       (Authorized
Signature)

 



B-1

